HEDRICK, Judge.
The defendant assigns as error the court’s denial of his motion for judgment as of nonsuit made at the close of the State’s evidence and renewed at the close of all the evidence. The essential elements of the offense of receiving stolen goods are the receiving of goods which had been feloniously stolen by some person other than the accused, with knowledge by the accused at the time of the receiving that the goods had been theretofore feloniously stolen, and the retention of the possession of such goods with a felonious intent or with a dishonest motive. State v. Tilley, 272 N.C. 408, 158 S.E. 2d 573 (1968). The evidence considered in the light most favorable to the State, and giving it the benefit of every reasonable inference to be deduced therefrom, is sufficient to require the submission of the case to the jury on the count charging the defendant with feloniously receiving stolen goods.
The defendant assigns as error the following portion of the court’s final mandate to the jury:
“So, I charge you if you find from the evidence and beyond a reasonable doubt that about the 8th day of February, 1971, the defendant Clarence Thomas Watson with a dishonest purpose did receive the color television set, the property being the property of Raymond L. Murray worth more than $200.00, which you believe someone else had stolen it would be your duty to return a verdict of feloniously receiving stolen goods. However, if you do not so find or have a reasonable doubt as to any one or more of these *192things, you will return a verdict — you will not return a verdict of guilty of feloniously receiving stolen goods.”
 Knowledge by the accused that the goods were stolen is an essential element of the offense of receiving stolen goods. State v. Tilley, supra. The challenged instruction would allow the jury to find him guilty of feloniously receiving the stolen television without its finding beyond a reasonable doubt that the defendant knew the Sears’ color television set had been stolen. The judge’s failure to instruct the jury that in order to convict the defendant of receiving stolen goods they must find beyond a reasonable doubt that the defendant knew that the television set had been stolen, plus the judge’s inadvertent statement, “which you believe someone else had stolen,” coming as it did in the court’s final mandate to the jury, must be held to constitute prejudicial error, entitling the defendant to a new trial.
We do not discuss the defendant’s additional assignments of error since they are not likely to occur on a retrial.
New trial.
Chief Judge Mallard and Judge GrahaKi concur.